Case 2:20-cv-10944-DDP-AFM Document 23 Filed 07/20/21 Page 1 of 11 Page ID #:241




   1                                                                                           O
   2

   3

   4

   5

   6

   7

   8
   9

  10
                                 UNITED STATES DISTRICT COURT
  11
                               CENTRAL DISTRICT OF CALIFORNIA
  12

  13    SEAN SUMMERVILLE, an individual,           )   Case No. 20-cv-10944 DDP (AFMx)
                                                   )
  14
                             Plaintiff,            )   ORDER GRANTING
  15                                               )   DEFENDANT’S MOTION TO
              v.                                   )   PARTIALLY DISMISS PLAINTIFF’S
  16
                                                   )   FIRSTAMENDED COMPLAINT
  17    UNITED STATES OF AMERICA,                  )
  18                                               )   [Dkt. 17]
                             Defendant.            )
  19                                               )
  20                                               )

  21         Presently before the court is the Defendant United States’s Motion to Partially
  22   Dismiss Plaintiff’s First Amended Complaint. (Dkt. 17.) Having considered the parties’
  23   submissions and heard oral argument, the court grants the motion and adopts the
  24   following order.
  25   ///
  26   ///
  27   ///
  28   ///
Case 2:20-cv-10944-DDP-AFM Document 23 Filed 07/20/21 Page 2 of 11 Page ID #:242




       I. BACKGROUND
   1
              Plaintiff Sean Summerville (“Plaintiff”), an inmate at USP Lompoc, brings this
   2
       action under the Federal Tort Claims Act (“FTCA”) against Defendant United States
   3
       (“Government”) asserting claims for medical negligence, negligent hiring/retention,
   4
       negligent supervision, negligent training, and intentional infliction of emotional distress
   5

   6   in connection with medical treatment Plaintiff received while at USP Lompoc. (See Dkt.

   7   15, First Amend. Compl. (“FAC”).)

   8          Plaintiff alleges that on January 28, 2017, he “began experiencing stomach pains

   9   following a four-day punishment for fighting.” (Id. ¶ 8.) Dr. Jaspal Dhaliwal gave

  10   Plaintiff a routine physical and prescribed ibuprofen for pain in Plaintiff’s knee and

  11   stomach. (Id. ¶ 11.) Plaintiff requested an x-ray of his stomach, “but Dr. Dhaliwal

  12   asserted that an x-ray was not necessary.” (Id. ¶ 12.) Plaintiff alleges that “[f]rom early

  13   February 2017, to late August 2017, [Plaintiff] visited the Medical Center approximately

  14   four to five times per month complaining of stomach pain.” (Id. ¶ 14.) During these

  15   visits, Plaintiff “saw Dr. Dhaliwal approximately two to three times . . . and was

  16   otherwise seen by Nurse Ellen Fernando [ ].” (Id. ¶ 15.) According to Plaintiff, the “only

  17   action taken by Nurse Fernando or Dr. Dhaliwal during this time was to prescribe

  18   [Plaintiff] [ ] more ibuprofen.” (Id. ¶ 16.) Plaintiff alleges that he “repeatedly requested

  19   that an x-ray of his stomach be taken, and each request was denied.” (Id. ¶ 17.)

  20          On August 20, 2017, Plaintiff “began to suffer from an upper respiratory illness,”

  21   and as a result, “was unable to ingest food.” (Id. ¶¶ 18, 19.) Plaintiff asked Nurse

  22   Fernando whether “it was safe to continue taking ibuprofen on an empty stomach,”

  23   “Nurse Fernando . . . assured him that he could keep taking the ibuprofen.” (Id. ¶ 21.)

  24   On August 22, 2017, Plaintiff was not “feeling well” and was seen by Nurse Fernando

  25   and Dr. William Watson. (Id. ¶ 23.) Plaintiff informed the providers that “he was

  26   continuing to take ibuprofen and was not eating.” (Id. ¶ 24.) Plaintiff alleges that he was

  27   “sent away with more ibuprofen and not given any x-ray.” (Id. ¶ 25.)
  28                                                 2
Case 2:20-cv-10944-DDP-AFM Document 23 Filed 07/20/21 Page 3 of 11 Page ID #:243




              On or about August 24, 2017, at approximately 3:00 a.m. or 4:00 a.m., a Corrections
   1
       Officer “noticed that [Plaintiff] was sweating, shaking, hunched over in pain with his
   2
       head in his lap, and that [Plaintiff] had removed all his clothes and appeared delirious.”
   3
       (Id. ¶ 29.) Plaintiff was taken to a hospital “where he was immediately given an x-ray.”
   4
       (Id. ¶ 30.) “The x-ray results showed that [Plaintiff] had a perforated ulcer on his small
   5

   6   intestine,” and was “immediately admitted for emergency surgery.” (Id. ¶¶ 32, 33.)

   7   During surgery, Plaintiff’s gallbladder was removed. (Id. ¶ 34.) Plaintiff alleges that he

   8   “continues to experience excruciating pain whenever he eats or eliminates” and “requires

   9   pain medication and anti-depressants to cope with his stomach pain.” (Id. ¶¶ 36, 37.)

  10          On January 31, 2019, Plaintiff timely filed a Claim for Damage, Injury, or Death

  11   with the Bureau of Prisons. (Dkt. 18, Request for Judicial Notice (“RJN”), Ex. A.) 1 On

  12   December 1, 2020, Plaintiff filed this action. (See Dkt. 1.) On May 24, 2021, Plaintiff filed

  13   a First Amended Complaint. (See Dkt. 15.) The Government presently moves to dismiss

  14   portions of Plaintiff’s FAC under Federal Rules of Civil Procedure, Rule 12(b)(1) and

  15   12(b)(6). (Dkt. 17, Motion to Dismiss (“MTD”).) Specifically, the Government moves to

  16   dismiss the Second through Fourth causes of action based on the discretionary function

  17   exception of the FTCA and for failure to exhaust administrative remedies. (See id.) The

  18   Government also moves to dismiss the Fifth cause of action for failure to state a claim

  19   and failure to exhaust administrative remedies.

  20

  21   1
         The court grants the Government’s unopposed Request for Judicial Notice of the Claim
  22   for Damage, Injury, or Death Plaintiff submitted to the Federal Bureau of Prisons. (Dkt.
       18, Ex. A.) Courts “may take judicial notice of court filings and other matters of public
  23   record.” Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006); see
  24   also Fed. R. Evid. 201(b) (“The court may judicially notice a fact that is not subject to
       reasonable dispute because it: (1) is generally known within the trial court’s territorial
  25   jurisdiction; or (2) can be accurately and readily determined from sources whose
  26   accuracy cannot reasonably be questioned.”).

  27

  28                                                  3
Case 2:20-cv-10944-DDP-AFM Document 23 Filed 07/20/21 Page 4 of 11 Page ID #:244




       II. LEGAL STANDARD
   1
                  A. Rule 12(b)(1)
   2
              Under Rule 12(b)(1), a complaint may be dismissed for lack of subject-matter
   3
       jurisdiction. Fed. R. Civ. P. 12(b)(1). The burden of proof in a Rule 12(b)(1) motion is on
   4
       the party asserting jurisdiction. See Ass’n of Am. Med. Coll. v. United States, 217 F.3d 770,
   5

   6   778-79 (9th Cir. 2000).

   7              B. Rule 12(b)(6)

   8          A complaint will survive a motion to dismiss when it contains “sufficient factual

   9   matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

  10   Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

  11   When considering a Rule 12(b)(6) motion, a court must “accept as true all allegations of

  12   material fact and must construe those facts in the light most favorable to the plaintiff.”

  13   Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). Although a complaint need not include

  14   “detailed factual allegations,” it must offer “more than an unadorned, the-defendant-

  15   unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. Conclusory allegations or

  16   allegations that are no more than a statement of a legal conclusion “are not entitled to the

  17   assumption of truth.” Id. at 679. In other words, a pleading that merely offers “labels

  18   and conclusions,” a “formulaic recitation of the elements,” or “naked assertions” will not

  19   be sufficient to state a claim upon which relief can be granted. Id. at 678 (citations and

  20   internal quotation marks omitted).

  21   III. DISCUSSION

  22              A. Discretionary Function Exception under 28 U.S.C § 2680(a)

  23          The Government contends that Plaintiff’s claims of negligent hiring/retention,

  24   negligent supervision, and negligent training are based on discretionary functions

  25   jurisdictionally barred under the FTCA’s discretionary function exception. (MTD at 5-

  26   12.) Plaintiff argues that BOP Program Statements “6010.05, 6013.01, and 6027.02 direct

  27   mandatory and specific action regarding hiring/retention, supervision, and training of
  28                                                   4
Case 2:20-cv-10944-DDP-AFM Document 23 Filed 07/20/21 Page 5 of 11 Page ID #:245




       BOP health care providers,” and therefore, the discretionary function exception does not
   1
       apply. (Dkt. 19, Opp. at 5.)
   2
              “The FTCA waives the government’s sovereign immunity for tort claims arising
   3
       out of negligent conduct of government employees acting within the scope of their
   4
       employment.” Terbush v. United States, 516 F.3d 1125, 1128 (9th Cir. 2008). Under the
   5

   6   discretionary function exception, however, the government retains sovereign immunity

   7   for “[a]ny claim . . . based upon the exercise or performance or the failure to exercise or

   8   perform a discretionary function or duty on the part of a federal agency or an employee

   9   of the Government, whether or not the discretion involved be abused.” 28 U.S.C. §

  10   2680(a). In essence, “the ‘discretionary function’ exception insulates certain

  11   governmental decisionmaking from judicial second guessing of legislative and

  12   administrative decisions grounded in social, economic, and political policy through the

  13   medium of an action in tort.” Myers v. United States, 652 F.3d 1021, 1028 (9th Cir. 2011)

  14   (internal quotations omitted).

  15          The Supreme Court has established a two-step inquiry to determine whether the

  16   discretionary function exception applies. See Berkovitz by Berkovitz v. United States, 486

  17   U.S. 531, 536-37 (1988). “First, a court examines whether the government’s actions are

  18   ‘discretionary in nature, acts that involv[e] an element of judgment or choice.’” Chadd v.

  19   United States, 794 F.3d 1104, 1109 (9th Cir. 2015), cert. denied 136 S. Ct. 2008 (2016) (quoting

  20   United States v. Gaubert, 499 U.S. 315, 322 (1991)). “If there is . . . a statute or policy

  21   directing mandatory and specific action, the inquiry comes to an end because there can

  22   be no element of discretion when an employee has no rightful option but to adhere to the

  23   directive.” Id. (quoting Terbush, 516 F.3d at 1129). Second, “a court must determine

  24   whether that judgment is of the kind that the discretionary function was designed to

  25   shield.” Berkovitz, 486 U.S. at 536. “To survive a motion to dismiss, [a plaintiff] must

  26   ‘allege facts which would support a finding that the challenged actions are not the kind

  27

  28                                                    5
Case 2:20-cv-10944-DDP-AFM Document 23 Filed 07/20/21 Page 6 of 11 Page ID #:246




       of conduct that can be said to be grounded in the policy of the regulatory regime.”
   1
       Terbush, 516 F.3d at 1130 (emphasis omitted) (quoting Gaubert, 499 U.S. at 324-25).
   2
              BOP Program Statement 6010.05 provides, in relevant part, that the Clinical
   3
       Director “is responsible for oversight of the clinical care provided at the institution” and
   4
       “will provide the following supervisory functions,” “[a]t a minimum,” “[r]eview at least
   5

   6   two health records, per provider, of the patients evaluated by the day shift clinical

   7   staff . . . at the end of each workday.” (FAC ¶¶ 50, 51; Ex. A at 7.) The phrases “will

   8   provide” and “at a minimum” indicate that the directive is mandatory and leaves no

   9   element of judgment or choice. The Clinical Director has no rightful option to not review

  10   any health records of a provider at the end of each workday or to conduct a review of

  11   less than two health records per provider on a given workday. The BOP Program

  12   Statement “specifically prescribes a course of action for an employee to follow”—a

  13   Clinical Director must review “at a minimum” two health records per provider—“such

  14   that the employee has no rightful option but to adhere to the directive.” Myers, 652 F.3d

  15   at 1029 (quoting Berkovitz, 486 U.S. at 536) (holding that provision “shall ensure that

  16   plans are reviewed and accepted prior to issuing the Notice to Proceed” was

  17   “unambiguously mandatory”). Therefore, conduct relating to BOP Program Statement

  18   6010.05 does not fall within the discretionary function exception and is not

  19   jurisdictionally barred.

  20          Plaintiff also alleges that Program Statements 6013.01 and 6027.02 are mandatory

  21   directives. Plaintiff argues Program Statement requiring that “[w]hen incidents or errors

  22   occur, the [Health Services Administrator] will conduct a coordinated review to: identify

  23   causes; prevent repetition; and minimize the financial impact of any litigation,” is a

  24   mandatory directive and the Government’s failure to conduct the review caused

  25   Plaintiff’s injuries. (Id. ¶¶ 53, 54; Ex. B.) However, unlike Program Statement 6010.05,

  26   Program Statement 6013.01 does not specifically prescribe a course of action because the

  27   determination of an “incident” and “error” is left to the BOP’s discretion. Program
  28                                                 6
Case 2:20-cv-10944-DDP-AFM Document 23 Filed 07/20/21 Page 7 of 11 Page ID #:247




       Statement 6027.02 requiring “an intense review of the health care the practitioner
   1
       provided” is also insufficiently specific. (Id., Ex. C.) The Program Statement leaves to the
   2
       BOP’s discretion the determination of when a “deficit” exists and the nature of the
   3
       “intense review” to be conducted. Conduct relating to Program Statements 6013.01 and
   4
       6027.02 are therefore not mandatory at step one of the discretionary function analysis.
   5

   6          Under the second prong of the discretionary function analysis, it is a well-

   7   established principle that “decisions relating to the hiring, training, and supervision of

   8   employees usually involve policy judgments of the type Congress intended the

   9   discretionary function exception to shield.” Miller v. United States, 992 F.3d 878, 886 (9th

  10   Cir. 2021) (quoting Vickers v. United States, 228 F.3d 944, 950 (9th Cir. 2000)). Here, BOP

  11   Statement 6013.01 involves policy considerations related to risk management “[w]hen

  12   incidents or errors occur.” (FAC, Ex. B at 10.) Similarly, BOP Statement 6027.02 involves

  13   policy considerations regarding employees’ qualifications and training. (Id., Ex. C at 13.)

  14   These discretionary policy considerations are generally of the type courts have found

  15   Congress intended to shield. See Vickers, 228 F.3d at 950 (collecting cases).

  16          Plaintiff’s claims related to BOP Statements 6013.01 and 6027.02 are subject to the

  17   discretionary function exception of the FTCA and are hereby dismissed for lack of subject

  18   matter jurisdiction.

  19             B. FTCA Exhaustion

  20          The Government next argues that Plaintiff failed to exhaust administrative

  21   remedies under the FTCA for causes of action Two through Five because Plaintiff’s claim

  22   to the BOP alleged that Plaintiff was injured due to “inadequate medical attention and

  23   treatment” and was therefore insufficient to place the BOP on notice that negligent

  24   hiring, retention, supervision, or training, contributed to Plaintiff’s injury. (MTD at 12-

  25   13; see RJN, Ex. A.) Plaintiff argues that the Government was “reasonably notified”

  26   because the claim to the BOP described “his repeated complaints of stomach pain to

  27   specific BOP medical providers and their subsequent failure to adequately treat
  28                                                 7
Case 2:20-cv-10944-DDP-AFM Document 23 Filed 07/20/21 Page 8 of 11 Page ID #:248




       Plaintiff.” (Opp. at 12.) Plaintiff further argues that, as to the intentional infliction of
   1
       emotional distress claim, “the claim reflected a clear abuse of authority by BOP medical
   2
       providers who intentionally or recklessly ignored Plaintiff’s complaints and failed to
   3
       diagnose or treat his stomach pain.” (Id. at 12.)
   4
              The FTCA provides, in pertinent part: “An action shall not be instituted upon a
   5

   6   claim against the United States for money damages for injury . . . unless the claimant

   7   shall have first presented the claim to the appropriate Federal agency . . . .” 28 U.S.C. §

   8   2675(a). The requirement of an administrative claim is jurisdictional and “must be

   9   strictly adhered to.” Brady v. United States, 211 F.3d 499, 502 (9th Cir. 2000) (quoting

  10   Jerves v. United States, 966 F.2d 517, 521 (9th Cir. 1992)). “But the prerequisite

  11   administrative claim need not be extensive[;] [t]he person injured, or his or her personal

  12   representative, need only file a brief notice or statement . . . containing a general

  13   description of the time, place, cause and general nature of the injury and the amount of

  14   compensation demanded.” Goodman v. United States, 298 F.3d 1048, 1055 (9th Cir. 2002).

  15          Here, Plaintiff’s claim to the BOP provided a detailed description of the time,

  16   place, cause, and nature of his injury. (RJN, Ex. A.) Plaintiff’s claim included a five-page

  17   attachment describing the incident; Plaintiff provided the BOP the date on which he

  18   began to suffer stomach pains, informed the BOP of multiple visits per month for a

  19   seven-month period seeking medical treatment, the names of three providers who

  20   provided medical care, Plaintiff’s specific requests to the providers, those providers

  21   responses, and a description of his injury. The Government makes the argument that the

  22   detailed submission did not provide adequate notice of a potential BOP policy violation.

  23   The court rejects the argument for two reasons. First, the five-page summary evidences a

  24   potential pattern of alleged failures to provide adequate medical care over a period of

  25   time by three different providers and, therefore, provides reasonable notice that there

  26   may be a systemic issue, including supervision and training, with providing medical

  27   care. Second, in the context of this matter, it is unduly burdensome to require a claimant
  28                                                  8
Case 2:20-cv-10944-DDP-AFM Document 23 Filed 07/20/21 Page 9 of 11 Page ID #:249




       at the early stage of submitting a claim for damages before the agency to have knowledge
   1
       of particular policies that might bear on the subject given that such claimant would not
   2
       have access to discovery at that time. Given the submission here, the BOP was on fair
   3
       notice to consider issues related to negligent supervision and training. See Goodman, 298
   4
       F.3d at 1055 (“[A] plaintiff’s administrative claims are sufficient even if a separate basis of
   5

   6   liability arising out of the same incident is pled in federal court.”).

   7          For the same reasons, Plaintiff’s claim of intentional infliction of emotional distress

   8   arising out of the same incident described in the submission to the BOP, was also fairly

   9   presented and therefore also exhausted. See id. The court concludes that Plaintiff

  10   exhausted his administrative remedies before the BOP for the second through fifth causes

  11   of action.

  12                C. Sufficiency of Claims Two through Five under Rule 12(b)(6)

  13          The Government next argues that Plaintiff’s claims for negligent hiring/retention,

  14   negligent supervision, negligent training, and intentional infliction of emotional distress

  15   are insufficiently pled under Rule 12(b)(6). The Government argues that Plaintiff has

  16   failed to (1) set forth factual allegations supporting the assertion that BOP Program

  17   6010.05 was violated, (2) how any purported violation applies to claims of negligent

  18   hiring/retention, supervision, or training, and (3) set forth a causal connection between

  19   any violation of BOP Program Statement 6010.05 and his claimed injury in this case.

  20   (MTD at 9.)

  21          Plaintiff’s single allegation of a violation of Program Statement 6010.05 is as

  22   follows: The Government “breached the directive prescribed by the BOP Program

  23   Statement 6010.05 by failing to review the qualifications of Doctors Dhaliwal and

  24   Watson, by failing to evaluate cases as prescribed in the statement, and by failing to

  25   arrange face-to-face discussions . . . .” (FAC ¶¶ 51, 52.) This allegation is repeated in

  26   claims Two through Four. (Id. ¶¶ 64, 76.) However, this allegation insufficiently sets

  27   forth Plaintiff’s theories of negligent hiring/retention, supervision, or training as it relates
  28                                                  9
Case 2:20-cv-10944-DDP-AFM Document 23 Filed 07/20/21 Page 10 of 11 Page ID #:250




        to a breach of BOP Program Statement 6010.05. The court notes that the Program
    1
        Statement appears to only address supervision. (FAC, Ex. A at 7 (stating that “the CD or
    2
        contract physician will provide the following supervisory functions . . . .”).) Plaintiff has
    3
        also insufficiently alleged causation. Plaintiff has not alleged how any purported BOP
    4
        Program Statement violation plausibly caused his claimed injuries.
    5

    6             Lastly, Plaintiff’s theory for intentional infliction of emotional distress is also

    7   insufficiently pled. “A cause of action for IIED requires proof of: (1) extreme and

    8   outrageous conduct by the defendant with the intention of causing, or reckless disregard

    9   of the probability of causing, emotional distress; (2) the plaintiff suffered severe

   10   emotional distress; and (3) the defendant’s extreme and outrageous conduct was the

   11   actual and proximate cause of the severe emotional distress.” Crouch v. Trinity Christian

   12   Ctr. of Santa Ana, Inc., 39 Cal. App. 5th 995, 1007 (2019), review denied (Dec. 11, 2019).

   13   Plaintiff alleges that the Government “abused its position of authority over Plaintiff by

   14   refusing to treat and examine Plaintiff, with knowledge that Plaintiff had no other

   15   alternative venue for medical treatment since he was an inmate at a United States

   16   Prison.” (FAC ¶ 87.) To the extent that Plaintiff seeks to pursue his claim based on abuse

   17   of authority, Plaintiff must provide sufficient factual allegations plausibly alleging that

   18   the Government (1) abused its position which gave it power over Plaintiff’s interest; (2)

   19   knew that Plaintiff was susceptible to injuries through mental distress, or (3) acted

   20   intentionally or unreasonably with the recognition that the acts were likely to result in

   21   illness through mental distress. See Molko v. Holy Spirit Ass’n, 46 Cal. 3d 1092, 1122

   22   (1988).

   23   IV. CONCLUSION

   24             Plaintiff’s claims related to BOP Statements 6013.01 and 6027.02 are subject to the

   25   discretionary function exception of the FTCA and are hereby dismissed for lack of subject

   26   matter jurisdiction.

   27

   28                                                     10
Case 2:20-cv-10944-DDP-AFM Document 23 Filed 07/20/21 Page 11 of 11 Page ID #:251




               Plaintiff’s claims related to BOP Statement 6010.05 are dismissed with leave to
    1
        amend. Plaintiff’s fifth cause of action for intentional infliction of emotional distress is
    2
        dismissed with leave to amend.
    3
               Any amendment must be filed without fourteen days from the date of this Order.
    4

    5   IT IS SO ORDERED.
    6   Dated: July 20, 2021
    7

    8

    9                                                      ___________________________________
   10                                                            DEAN D. PREGERSON
   11                                                        UNITED STATES DISTRICT JUDGE
   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28                                                 11
